Smith, J. Appellee is a corporation engaged in the real estate business in the city of Little Rock, and entered into a contract with appellant, whereby it undertook to sell for him a house and lot for a commission of 5 per cent. The contract was dated August 7, 1915, and gave appellee an exclusive agency for a period of three months, and contained the following provision: “And if the said property be sold or otherwise disposed of during the above period, no matter by whom, or after above period, on information secured through this agency, I agree to pay to said Holman Real Estate Company a commission of 5 per cent, on the gross amount of the sale.” The property was listed with appellee to be sold for $6,500, bat appellee was anable to effect a sale at that price. Daring the existence of the agency, a Mr. Fones, representing appellee, showed the property to a Mr. Gay, who expressed himself as pleased with the property, bat who declined to pay the price asked. Fones saw Gay several times in regard to the property, and, throagh correspondence with appellant, who lived in Memphis, Tennessee, attempted, withoat saecess, to get the owner and prospective parchaser together on mntnally acceptable terms. After the expiration of the agency,' Fones told appellant that Gay was pleased with the property, and woald bay it if he coaid get Gay in the hoase as a tenant. Appellant saw Gay, bat failed to rent him the property, as Gay wanted certain improvements which appellant declined to make. Negotiations, however, between appellant and Gay continaed, and finally terminated in a contract for the sale of the property at the price of $6,100, for the payment of which sam a long period of time' was given. Appellant testified that he had acted in good faith, and had made no attempt to sell the property antil after the expiration of the agency contract, and that he woald not have sold the property to Gay had he known that appellee intended to claim or was entitled to a commission, and he testified that appellee was not the procaring canse. Gay gave sabstantially the same testimony, stating, in effect, that the sale was broaght aboat throagh the efforts of appellant after the expiration of the agency contract. Gay testified, however, that he did not know anything aboat the property antil it was shown him by Fones, and he admitted that he obtained his information as to who owned the property, and that it was for sale from'Mr. Fones while representing appellee. This testimony was andispated, and it is also andispated that appellant obtained from appellee the information which pat him in commanication with Gay, and apon this testimony the coart directed a verdict in appellee’s favor for the amount of the commission sued for. The correctness of this action depends upon the interpretation of the clause of the contract set out above. Appellant asked instructions which declared the law in conformity with his construction of the contract. In these instructions the jury was told that the contract fixed the time within which the sale was to be made, and that time was of the essence of the contract, and the broker was not entitled to his commissions unless he produced a purchaser who was ready, willing and able to buy on the terms and at the price agreed upon and within the three months. Another instruction told the jury there could be no recovery unless appellee was the procuring cause of the sale. Other instructions told the jury that, if a broker attempts, unsuccessfully, to effect a sale, and his proposed purchaser abandons the idea of buying, and the agent stops his negotiations, and the proposed purchaser is afterward induced to buy by the principal, without in any way being influenced by the broker, the latter is not entitled to any commission. Appellant cites numerous cases announcing the law as stated. But in none of them was there a contract containing a provision like the one set out above. Appellant’s brief elaborates the necessity of a finding that appellee was the procuring cause, and insists that this question should have been submitted to the jury. Such, indeed, would be the law under the testimony of .appellant, but for the recitals of the contract set out above. This contract says nothing about procuring cause, and was evidently drawn with the intention of eliminating that question in the event an issue arose between the agent and the owner over a claim of commissions. The contract provides that, if the property is sold or otherwise disposed of, no matter by whom, on information procured through the agency, a commission of 5 per cent, shall be paid. We think no error was committed in refusing to submit to the jury the question whether appellee was the procuring cause or not, for, as stated, the proof is undisputed that appellant obtained the knowledge that Gay had looked at the property and had made an offer for it, from appellee, and this information put the owner and purchaser in communication with each other and opened up the negotiations which finally led to the sale. “Information” is defined in Webster’s New International Dictionary as follows: “1. Act or process of informing; as, endowment with form; inspiration or animation; training or discipline ; in modern use, esp., communication or reception of knowledge or intelligence; instruction. ‘ ‘ 2. That which is received or obtained through information; specif, a. Knowledge communicated by others or obtained by personal study and investigation; intelligence; knowledge derived from reading, observation or instruction, b. Knowledge of a special event, situation, or the like; news; advices; intelligence.” And the Century Dictionary definition is as follows: “Knowledge communicated or received; particular intelligence or report; news; notice, ’ ’ etc. Under these definitions we think the undisputed proof shows that the sale was made on information received through the agency. It is also finally insisted that a sale would have to be made within a' reasonable time on this information, in the absence of bad faith on the part of the owner, to make the owner liable. If this be conceded, we think it may be said, as a matter of law, that the sale was made within a reasonable time, as the sale was perfected within two months after the expiration of the contract. Bodine v. Penn Lumber Co., 128 Ark. 347, 194 S. W. 226. Appellant’s statement, that he would not have sold the property at the price and upon the terms upon which he did sell it had he known that a commission would be claimed, can not avail him anything. His contract was in writing, and no contention is made that it was procured by fraud, and his liability under the contract depends upon the construction of the language there employed. We think the court properly construed this language, and its action in directing a verdict is affirmed.